ORPHANS’ COURT PROCEDURAL RULES COMMITTEE
                            ADOPTION REPORT

                             Amendment of Pa.R.O.C.P. 1.99


       On December 1, 2021, the Supreme Court amended Pennsylvania Rule of
Orphans’ Court Procedure 1.99 to conform with recent amendments to the Case Records
Public Access Policy of the Unified Judicial System of Pennsylvania (“Policy”). See Order
of October 6, 2021, No. 556 Judicial Administration Docket. The Orphans’ Court
Procedural Rules Committee has prepared this Adoption Report describing the
rulemaking process as it relates to Pa.R.O.C.P. 1.99. An Adoption Report should not be
confused with Comments to the rules. See Pa.R.J.A. 103, Comment. The statements
contained herein are those of the Committee, not the Court.

       The amendments to the Policy, effective on January 1, 2022, require the statewide
use of the Confidential Information Form to safeguard confidential information and
eliminate the ability of a court to adopt a rule or order permitting the filing of any document
in two versions, redacted and unredacted. In response to this change to the Policy,
Pa.R.O.C.P. 1.99 has been amended to remove the exception to the Rule requiring the
attachment of a Confidential Information Form, if necessary. The Comment to
Pa.R.O.C.P. 1.99 has been amended to delete the last sentence referencing Section
7.0(C) of the Policy, which previously referenced the ability of a court to adopt a rule or
order permitting the filing of any document in two versions, redacted and unredacted.